The plaintiff fell down a stairway leading to a basement apartment in a house owned by the defendant. She was on her way to visit the defendant, who occupied the apartment, on business. It was at night. She slowly started to descend, placed her left foot upon the first or topmost block of the stairway, feeling with it for the edge of the block and as she was about to take a step with her right foot she fell. She sued to recover upon the ground of the negligence of the defendant in that the stairway was defective, was unlighted and had no railing. The trial court found the defendant negligent but concluded that the plaintiff had failed to establish any causal connection between that negligence and her fall. She seeks to have the finding corrected to include a statement that as she put her left foot upon the top block of the stairway she looked down, attempting to discern the steps, with her right foot groped for the step below, failed to distinguish the edge of it and fell. No evidence in the record supports any such claim of proof or affords any basis for a reasonable inference to that effect. The plaintiff, the only witness as to the immediate circumstances of the accident, was wholly unable to tell what happened after she felt for the edge of the top step with her foot. Without the addition to the finding which she seeks, it presents no ground upon which she could claim a recovery. We may interpret the conclusions of the trial court in the light of its *Page 697 
memorandum of decision; Burk v. Corrado, 116 Conn. 511,513, 165 A. 682; and, so doing, we cannot read the record as indicating that the trial court based its decision solely upon the plaintiff's inability to testify herself as to the cause of the fall, in disregard of its right to draw reasonable inferences from other facts proven.
  There is no error.